Citation Nr: 1700082	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pulmonary emphysema, and to include as due to exposure to herbicides and exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Zaneta Adams, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded the appeal in February 2013, July 2014, and July 2016 for further development and to afford the Veteran an opportunity for a hearing.  

The Veteran testified at a hearing before the undersigned by videoconference from the RO in October 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's respiratory disease, best diagnosed as COPD with emphysema, first manifested after service and was not caused or aggravated by any aspect of service including exposure to designated herbicide agents, environmental or munitions irritants, or any other aspect of active service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In July 2008, the RO provided notice that addressed all required elements of a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The claims file contains the Veteran's service treatment records, records of VA outpatient care, and records of examination and adjudication of disability benefits by the Social Security Administration (SSA) that included records of private treatment.  The Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  

The Board remanded the claim in February 2013 to obtain an appropriate VA examination to address the etiology of the claimed disability on appeal.  The Veteran was afforded a VA examination September 2013.  In July 2014 the Board noted shortcomings in the examination and requested an addendum opinion that was provided in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

At the October 2016 hearing, the undersigned discussed evidence needed to substantiate the claim and suggested evidence that could do so.  These discussions complied with the requirements 38 C.F.R. § 3.103(c)(2) (2016); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's attorney stated an intent to submit additional medical records and treatises, but none has been received or identified.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army water system specialist with service in an engineering unit in the Republic of Vietnam from July 1967 to July 1968.  He contended in an April 2010 substantive appeal and in testimony during the October 2016 Board hearing that his respiratory disorder was caused by exposure to herbicide, hazardous chemicals, and airborne irritants such as dust, smoke, fumes, and explosives during service in Vietnam.  He also contended that his disease includes small lung nodules that are a precursor to lung cancer.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors and sarcoidosis are considered chronic diseases, but obstructive respiratory diseases including emphysema are not among those diseases for which this presumption and continuity of symptoms are available.  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include respiratory cancers but not obstructive respiratory diseases including COPD or emphysema.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  

The Agent Orange Act of 1991 directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  38 U.S.C.A. § 1116(b).  
 
Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In March 2016, the NAS, Institutes of Medicine (IOM) published its tenth and final full report, entitled Veterans and Agent Orange: Update 2014 (Update 2014).  Consistent with prior reports, the authors of Update 2014 separately addressed non-cancer respiratory disease including COPD and found that there was "inadequate/insufficient" evidence to determine whether they may be associated with herbicide exposure.  Update 2014 at 843-873.  The authors cited several epidemiological studies and noted that the highest risk factor for non-cancerous respiratory diseases especially COPD and interstitial disease was cigarette smoke.  Smoking also compromised host defenses making people more susceptible to pneumonia and makes almost every respiratory disorder more severe and symptomatic.  Id. at 843.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may establish a medical diagnosis when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's pre-service occupation was as a mason, and his military occupation involved construction and operation of water supply systems that included skills as a plumber.  During his Board hearing, the Veteran reported that he was in the field with his engineering unit in Vietnam when the area was subjected to aerial spraying.  He reported that the herbicide agent "melted the leaves off the trees" and he was exposed to the spray by inhalation and skin contact.  He testified that he did not notice any acute symptoms and was not aware of injuries to his fellow soldiers at the time. 

Service personnel records confirm that the Veteran served in the Republic of Vietnam from October 1967 to July 1978 and is presumed to have been exposed to the designated herbicide agents.  Respiratory and skin exposure to chemicals and fuels used in plumbing and water treatment systems, and fires and detonation of munitions is accepted as credible and consistent with the nature and circumstances of the Veteran's active duty service.  

Service treatment records contain the reports of physical examinations at the time of induction in February 1966 and discharge in July 1968.  On both occasions, the Veteran reported a history of chronic colds and coughs, hay fever, and sinusitis.  Military examiners found that the colds and coughs were indicative of upper respiratory infections but noted no lung abnormalities on both occasions.  Treatment records during service are silent for acute respiratory or skin symptoms except for chest congestion in November 1966 and measles (rubella) with a sore throat in February 1967, both prior to deployment to Vietnam.  

The Veteran applied for Social Security Administration (SSA) disability benefits in 2007.  In a work history report, he noted that he was employed in his father's construction business from 1968 to 1984; and owned his own home remodeling business from 1984 to November 2007.  His occupation included masonry, carpentry, and drywall work.  In a disability questionnaire, he noted that he began to "back off" from work in June 2006 and ceased work entirely in November 2007 because of difficulty breathing.  SSA granted disability benefits for COPD with emphysema, effective January 2007.  

Private primary care and hospital records show that the Veteran sought emergency treatment for shortness of breath in March, October, and December 2007 and January 2008.  On some occasions, clinicians noted his report of shortness of breath "for years."  On other occasions, clinicians noted exacerbations for the previous month.  In a February 2008 summary, the Veteran's private primary care physician noted that the Veteran had been aware of breathing difficulty for twenty years but that it had become more severe in the past four years.  

The Veteran reported a history of smoking one pack per day from his teen age years to June 2007 as well as inhaling dust from construction.  He attempted to quit several times in the next six months but resumed smoking until he required steroid and oxygen therapy.  Clinicians repeatedly advised him to quit smoking.  Clinicians evaluated chest X-rays that showed some scarring or atelectasis but no acute intrathoracic disease.  X-ray and computed tomography scans in December 2007 additionally showed right lung nodules, but the inflammation made him a high risk for a biopsy.  All clinicians diagnosed chronic obstructive pulmonary disease (COPD) with emphysema caused by smoking and construction work.  None of the records mention any aspect of active duty service including exposure to herbicide, chemicals, or explosives in service.   

The Veteran began receiving VA outpatient treatment in March 2008, and records of care through September 2016 were associated with the electronic claims file.  Clinicians noted that the Veteran occasionally visited his private physician but primarily received medication and oxygen from the VA clinic.  Over the years, the Veteran's pulmonary dysfunction became more severe, requiring increasing use of oxygen and preventing most activity outside the home.  The Veteran was hospitalized for a mini-stroke and entered an assisted living home in June 2016.  In September 2016, the RO granted special monthly pension with aid and attendance compensation in part because of COPD with emphysema.  Clinicians referred to the Veteran's history of tobacco smoking, but none referred to exposure to respiratory hazards in service. 

The RO received the Veteran's claim for service connection for COPD with emphysema in June 2008, but denied service connection in January 2009 because the disease was not among those for which a presumption was available and because the record did not show a direct relationship to service.  In an April 2010 substantive appeal, the Veteran noted that herbicides were used in the vicinity of his base camp in Vietnam but that he was never treated for lung disease in service.  In addition to herbicide exposure, the Veteran reported respiratory exposure to smoke, dust, and fumes from munitions and fires.  He reported no family history of lung disease.  However, he acknowledged a history of moderate tobacco smoking and reported that his post-service work was not indoors involving chemicals, fumes, or dust.  He noted that his lung disease was progressive from the time of his discharge from service.  

In September 2013, a VA advanced practice registered nurse (APRN) noted a review of the claims file, the Veteran's serviced in Vietnam, post service occupation, previous VA examinations for unrelated disorders, and the diagnosis of COPD in 2007-08.  The Veteran reported that he started smoking at age 12 but quit six years earlier (2007).  The Veteran reported that although he worked in construction, he was not exposed to asbestos.  The Veteran continued to require daily treatment with steroid medication, bronchodilators, and oxygen.  The APRN referred to a December 2012 pulmonary function test and a September 2013 chest X-ray, the latter showing mid- to lower reticular opacities suggesting underlying interstitial disease.  On examination, the APRN noted 89 percent oxygen saturation on room air.  The Veteran moved from wheel chair to examination table with extreme shortness of breath and occasional wet cough. The APRN concurred in the diagnosis of significant COPD with emphysema but found that the disease did not manifest in service or until approximately 2008 and that it was not on the list of diseases presumed to have been caused by exposure to the designated herbicide agents.  

In July 2014, the Board remanded the claim, noting that the opinion did not fully address service connection on a direct basis to include consideration of the service treatment records. 

In an October 2014 addendum, the APRN noted another review of the claims file including the service records and her September 2013 opinion.  The APRN found again noted that COPD did not manifest in service or until approximately 2008 and that the Veteran's COPD was not directly caused by herbicide but rather was at least as likely as not caused by his 48 year history of tobacco smoking.  

During the October 2016 Board hearing, the Veteran testified about his exposure to herbicides, fumes, chemicals, dust, and residue from munition explosions.  His representative acknowledged that COPD and emphysema were not on the list of presumptive diseases for herbicide exposure but stated that the Secretary of Veterans Affairs started a study in 2012 that was soon to be released on the correlation between herbicide and COPD with emphysema.  

The Veteran reported that his most recent lung scan showed small nodules that had not yet been identified as cancerous.  The Veteran stated the intention of submitting these records and copies of recent studies, but none have been received.  The Veteran's son testified that he recalled at his age of 13 to 15 (now age 45) observing the Veteran's chronic cough with phlegm and a rapid deterioration in the last three to four years. 
 
Analysis

With respect to the diagnosis, the Veteran contends that the small nodules observed on imaging studies in 2007 and 2013 were indicators or precursors of cancer.  However, the Veteran is not competent to interpret the lung studies; as such interpretation would require significant medical training, experience, and testing and the Veteran is not shown to have such expertise.  The competent medical evident of record does not show that lung studies have been interpreted as showing cancerous or pre-cancerous growths.  The records do show that a biopsy was contraindicated.  

The Veteran was advised to obtain and submit records to show this development but has not submitted or identified any supporting records.  Therefore, the Board finds that the great weight of competent evidence is that the Veteran's current respiratory disease is best diagnosed as COPD with emphysema and not a respiratory cancer.   
 
Service connection on a presumptive basis is not available because the Veteran's respiratory diseases are not among the listed chronic diseases or the diseases subject to presumptive service connection on the basis of herbicide exposure.  

As noted above, the current regulations and the most recent Update 2014 of the Institute of Medicine study continues to show "inadequate/insufficient" evidence to determine whether the disease might be associated with herbicide exposure.   As this final update was published in 2016, it may be the VA study cited by the Veteran's representative during the hearing.  Nevertheless, no regulatory changes have been published to date to add COPD or emphysema to the list of diseases for which the presumption is available and the 2014 Update does not provide evidence of a nexus between those respiratory diseases and herbicide exposure.   

With respect to direct service connection, the Veteran did reports of chronic colds, cough, hay fever, and sinusitis upon entry and discharge from service and his isolated treatment for sore throat and rubella prior to service in Vietnam.  The Veteran acknowledged that he was not treated for a chronic respiratory disease in service, and the military examiners found no chronic lung disease but rather only occasional upper respiratory infection and rubella that did not require follow up or manifest as a chronic disease.   

The Veteran has at times contended that his symptoms started immediately after service, and his son testified that he observed chronic cough thirty years ago, which would have been in approximately 1986, many years after active service.  

The Veteran has not reported a continuity of symptoms beginning in service and told treatment providers and the VA examiner that his symptoms began long after service.  The Board places great weight on the notation in 2008 by the primary care physician that the symptoms manifested twenty years earlier in approximately 1988 which is more consistent with the son's testimony.  Moreover, at no time did the Veteran report to his clinicians that his symptoms started in 1968 or that he was exposed to airborne irritants in service as would be appropriate to reveal to those providing a diagnosis and clinical care.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Board finds that a respiratory disease first manifested greater than one year after service.

Finally, the Board finds that the evidence is against a link between the Veteran's COPD with emphysema and in-service exposure to herbicides, fumes, chemicals, dust, or residue from exploding munitions.   The Veteran's long period of construction work before and after service in masonry, carpentry, dry wall, and plumbing including in home restoration is consistent with exposure to multiple sources of dust and chemical irritants such as paint, solvents, and solder whether the work is indoors or outdoors.  There is no competent evidence linking the Veteran's disability to in-service exposures.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease (COPD) and pulmonary emphysema is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


